ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
In the reply, filed on February 4, 2022, Applicant amended claims 1, 2, 5-9, 11, 12, and 16-20.
Applicant cancelled claims 4 and 15.
Applicant added new claims 22 and 23.
In the non-final rejection of November 5, 2021, Examiner objected to the Abstract. Applicant amended the Abstract; however, Applicant did not address all of the objections. Examiner is making corrections by Examiner’s Amendment below.
Examiner objected to claims 1, 2, 4, 11, and 12. Applicant amended claims 1, 2, 11, and 12, and cancelled claim 4. Objection is withdrawn.
Examiner rejected claims 1-7, 9-11, 17, and 18 under 35 U.S.C. 112(b). Applicant amended claims 1, 6, 11, and 17. Rejection is withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
The application has been amended as follows: 

	Claim 8 (Currently Amended) The system of claim 1, further wherein: 	
	the valve assembly comprises a leaf, the leaf being biased toward a first position in which the leaf blocks the first fluid path defined between the first port and the third port when the system is in the first state; and 
	the system is configured such that when the system is in the second state, the stem contacts the leaf and presses [[it]] the leaf into a second position in which the leaf blocks the second fluid path defined between the first port and the second port when the system is in the second state.
	Claim 19 (Currently Amended) The method of claim 12, further wherein: 
	the valve assembly comprises a leaf, the leaf being biased toward a first position in which the leaf blocks the first fluid path defined between the first port and the third port when the system is in the first state; and 
	the step of connecting the third port to the third channel, thereby transitioning the system from the first state to the second state, causes the stem to contact the leaf and press [[it]] the leaf into a second position in which the leaf blocks the second fluid path defined between the first port and the second port when the system is in the second state.
	Claim 20 (Currently Amended) The method of claim 12, further wherein: 
a member coupled to the stem to block the second fluid path defined between the first port and the second port.

	Abstract (Currently Amended) Systems and methods for directing fluid flow are described. In some embodiments, a system may include a first port, a second port, and a third port. The system may have a first state in which a male fitting of a device is not inserted in a female fitting of the third port. A valve assembly may block a first fluid path defined between the first port and the third port when the system is in the first state. The system may also have a second state in which the male fitting of [[a]] the device is fully inserted in the female fitting of the third port. The valve assembly may block a second fluid path defined between the first port and the second port when the system is in the second state.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	In regards to independent claim 1, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the combination of a system for directing fluid flow, as claimed, specifically including the external surface of the female fitting comprising a thread configured to engage a Luer lock; a top of the stem extending beyond the third port in a direction away from the central passage when the system is in the first state; and the top of the stem being below the thread that is configured to engage the Luer lock in a direction toward the central passage when the system is in the second state.

Ziv et al (US 6,569,117) teaches a system (Figures 1-2B, valve 20) and a method for directing fluid flow, the method being performed using a system, the system comprising: a third port comprising a female fitting (labeled in Figure 2A below) with an internal surface and an external surface; a stem (plunger 40); a central passage (cavity 28); and wherein: the system has a first state (Figure 2A), and the system has a second state (Figure 2B).
However, Ziv et al does not teach the external surface of the female fitting comprising a thread configured to engage a Luer lock. And Ziv et al does not teach a top of the stem extending beyond the third port in a direction away from the central passage when the system is in the first state. And as Ziv et al does not teach a thread, Ziv et al does not teach the top of the stem being below the thread that is configured to engage the Luer lock in a direction toward the central passage when the system is in the second state.
Thus, independent claims 1 and 12 are allowed. Dependent claims 2, 3, 5-11, 13, 14, and 16-23 are allowed by virtue of being dependent upon one of independent claims 1 and 12.

    PNG
    media_image1.png
    531
    669
    media_image1.png
    Greyscale


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783